117 F.3d 1426
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Mark KELSO, Defendant-Appellant.
No. 97-55076.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 24, 1997.

Appeal from the United States District Court for the Southern District of California Howard B. Turrentine, Senior District Judge, Presiding
Before GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Mark Wayne Kelso appeals pro se from the district court's denial of his 28 U.S.C. § 2255 motion challenging his conviction for conspiracy to possess methamphetamine with intent to distribute.  We affirm.


3
Kelso contends that he was denied effective assistance of counsel because:  (1) his attorney failed to request specific chemical tests to be performed to determine the type of methamphetamine that was seized at the time of Kelso's arrest;  and (2) his attorney failed to object to his sentence on the grounds that the district court improperly calculated his sentence under the guidelines for D-methamphetamine without an offer of proof from the government that D-methamphetamine was involved in the transaction.  Kelso's arguments are foreclosed by our decision in United States v. McMullen, 98 F.3d 1155, 1156 (9th Cir.1996), cert. denied, 1997 WL 251244 (1997), where we held that an attorney's failure to object at the time of sentencing to the type of methamphetamine involved does not constitute ineffective assistance of counsel where no evidence exists to indicate Lmethamphetamine was involved.  Nothing in Kelso's brief or the record indicates that this case is distinguishable from McMullen.


4
We reject Kelso's contention that the rule of lenity requires that his sentence be modified.  See United States v. Basinger, 60 F.3d 1400, 1410 (9th Cir.1995) (holding that the sentencing distinction between L- and Dmethamphetamine is unambiguous and not subject to the rule of lenity)


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3